         Case 4:15-cr-06047-SMJ   ECF No. 73    filed 10/05/20   PageID.497 Page 1 of 3
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



                                                                     Oct 05, 2020
1                                                                        SEAN F. MCAVOY, CLERK



2

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                   No. 4:15-cr-06047-SMJ-1
5
                               Plaintiff,        ORDER DENYING CONSTRUED
6                                                MOTION TO REDUCE
                  v.                             SENTENCE
7
     NANCY BUSH-ESTES,
8
                               Defendant.
9

10          Before the Court, without oral argument, is Defendant Nancy Bush-Estes’

11   construed Motion to Reduce Sentence. ECF No. 72. Bush-Estes pleaded guilty to

12   conspiracy to launder monetary instruments in violation of 18 U.S.C. § 1956(h) on

13   December 16, 2015. ECF Nos. 11, 17 & 67. The Bureau of Prisons (BOP) has

14   apparently released Bush-Estes to home confinement under the Coronavirus Aid,

15   Relief, and Economic Security Act (“CARES Act”), Pub. L. 116-136.1 See ECF No.

16
     1
       The CARES Act expands BOP’s authority to release incarcerated defendants
17   without judicial intervention. Under 18 U.S.C. § 3624(c)(2), BOP generally may
     only release an incarcerated defendant to home confinement “for the shorter of 10
18   percent of the term of imprisonment of that prisoner or 6 months.” The CARES Act
     allows BOP to “lengthen the maximum amount of time” for which a prisoner may
19   be placed in home confinement under § 3624(c)(2) “as the Director determines
     appropriate,” assuming “the Attorney General finds that emergency conditions will
20   materially affect the functioning” of BOP. CARES Act, Pub. L. 116-136, Div. B,
     Title II, § 12003(b)(2) (2020). But BOP’s authority in this regard is limited to “the


     ORDER DENYING CONSTRUED MOTION TO REDUCE SENTENCE – 1
       Case 4:15-cr-06047-SMJ     ECF No. 73    filed 10/05/20   PageID.498 Page 2 of 3




1    72 at 1. She asks the Court to reduce her sentence to time served or to adjust her

2    original sentence. Id. at 2. The Court has reviewed the record in this matter and

3    denies the motion.

4          The Court has limited authority to amend a criminal defendant’s sentence

5    once imposed. See 18 U.S.C. § 3582(c) (“The court may not modify a term of

6    imprisonment once it has been imposed” except in certain circumstances). As an

7    initial matter, the statute requires defendants seeking a reduced sentence to exhaust

8    administrative remedies, among other things. 18 U.S.C. § 3582(c)(1)(A). If

9    exhausted, a district court may reduce a defendant’s sentence only if “extraordinary

10   and compelling reasons warrant such a reduction” and “that such reduction is

11   consistent with applicable policy statements issued by the Sentencing

12   Commission. Id. Finally, district courts must also consider “the factors set forth in

13   Section 3553(a) to the extent that they are applicable.” Id.

14         Having reviewed the materials Bush-Estes submitted with her motion for

15   early release, the Court finds she cannot show substantial and compelling reasons

16   exist to warrant a reduction in her sentence. Even assuming she has exhausted all

17   her administrative remedies, BOP has already released her to home confinement. If

18   BOP’s authority to release her to home confinement expires under the CARES Act

19
     covered emergency period.” Id. BOP’s expanded authority expires “30 days after
20   the date on which the national emergency declaration terminates.” Id. §
     12003(a)(2).


     ORDER DENYING CONSTRUED MOTION TO REDUCE SENTENCE – 2
       Case 4:15-cr-06047-SMJ     ECF No. 73    filed 10/05/20   PageID.499 Page 3 of 3




1    § 12003(a)(2) and Bush-Estes is required to return to a BOP facility, she may at that

2    time seek a reduction in her sentence, after exhausting all administrative remedies

3    and showing extraordinary and compelling reasons warrant such a reduction. See

4    generally 18 U.S.C. § 3582(c)(1)(A).

5          Accordingly, IT IS HEREBY ORDERED:

6                 Defendant Nancy Bush-Estes’ construed Motion to Reduce Sentence,

7                 ECF No. 72, is DENIED.

8          DATED this 5th day of October 2020.

9
                        ____________________________
10                      SALVADOR MENDOZA, JR.
                        United States District Judge
11

12

13

14

15

16

17

18

19

20



     ORDER DENYING CONSTRUED MOTION TO REDUCE SENTENCE – 3
